Title: To James Madison from John M. Forbes, 6 July 1802
From: Forbes, John M.
To: Madison, James


					
						Sir,
						London 6th. July 1802.
					
					I have this moment learned that the French Government have refused an Exequatur to Mr. 

Cathalan who was appointed American Consul for the Port of Marseilles.  You may, perhaps, recollect 

the apprehensions I have frequently expressed of the effects of the Climate of Hamburg on my health.  

Without any experience to justify, or remove those apprehensions, it will be particularly gratifying to 

me, if the intimation should not get to hand too late, to be appointed to the Agency at Marseilles, 

where, from a familiar Knowledge of the language, I flatter myself I Could be at least as useful to the 

Commerce of our Country as at Hamburg—to which Post I shall repair and attend the disposition of 

Government.  Marseilles, it is said, is to be a free port, and will probably be the Emporium of the 

Mediterranean Commerce.  I have the honor to be, With Great Respect, Sir, Your obliged & very humble 

Servant
					
						John M. Forbes
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
